UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1749



KEITH BRUNDIGE,

                                              Plaintiff - Appellant,

          versus


POLICE OFFICER BASSETT; A. D. BROWN; G. A.
ADAM; PRINCE WILLIAM COUNTY POLICE DEPARTMENT,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:06-cv-00112-CMH-LO)


Submitted: February 22, 2007              Decided:   February 27, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Brundige, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Keith   Brundige    appeals    the   district   court’s   order

dismissing his complaint without prejudice pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) (2000).    We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court. Brundige v. Bassett, No. 1:06-cv-112-CMH-LO

(E.D. Va. filed Mar. 30, 2006; entered Mar. 31, 2006).       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -